DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites in part, “the fiber has a first refractive index n1.”  The specification does not provide support for the claimed recitation.  Instead, [0049] provides support for a fiber with a fiber core having a first refractive index n1.  Appropriate correction is required.  For purposes of examination, the claim limitation is considered to require “the fiber core has a first refractive index n1.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newhouse et al (US 4,877,300).
Re. Claim 1, Newhouse et al discloses a multi-clad optical fiber 40 for propagating an optical signal having at least a single mode, the multi-clad optical fiber comprising a fiber core 42, an inner cladding 44 surrounding the fiber core 42, and at least an outer cladding 46 surrounding the inner cladding 44 (Fig 2; col. 5 lines 7-12), the multi-clad optical fiber having at least a taper portion N extending along a longitudinal dimension z, the taper portion N  having a radial dimension progressively decreasing at a normalized slope exceeding an adiabaticity criterion of a conventional single-clad optical fiber propagating at least the single-mode across its single-mode core (col. 5 lines 18-20 and 46-68; col. 6 lines 1-16).
Re. Claim 4, Newhouse et al discloses the optical signal has power within a spectral band at a given wavelength λ, the fiber core being one of single-mode and few-mode at the given wavelength λ (col. 7 lines 3-15; col. 8 lines 27-37).
Re. Claim 5, Newhouse et al discloses the fiber core 42 has a first refractive index n1 the inner cladding 44 has a second refractive index n2 lower than the first refractive index n1, and the outer cladding 46 has a third refractive index n3 lower than the second refractive index n2 (col. 5 lines 3-10).

Re. Claim 10, Newhouse et al discloses the second optical fiber 60 is a second multi-clad optical fiber having a second fiber core 56, a second inner cladding 58 surrounding the second fiber core 56, and at least a second outer cladding 62 surrounding the second inner cladding 58, the second multi-clad optical fiber 60 having at least a second taper portion N extending along a longitudinal dimension z, the second taper portion having a radial dimension progressively decreasing at a second normalized slope exceeding a second adiabaticity criterion of a second conventional single-clad optical fiber propagating at least the single-mode across its single-mode core, the coupling region A has the at least a portion of the first taper portion N optically coupled to at least a portion of the second taper portion N (Fig 2; col. 5 lines 12-20 and 46-68; col. 6 lines 1-16).

Re. Claim 12, Newhouse et al discloses the first and second multi-clad optical fibers 40 and 60 are different from one another (col. 5 lines 3-35).  It is noted the claimed term “different” is broad, and in the present claim is anticipated by Newhouse et al, since Newhouse et al shows two distinct (i.e. “different”) optical fibers 40 and 60.
Allowable Subject Matter
Claims 2, 3, 6-8, and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re. Claim 2, the prior art does not disclose or reasonably suggest the multi-clad optical fiber as required by the claim, specifically wherein the normalized slope of the taper portion of the multi-clad optical fiber is below an adiabaticity criterion of the multi-clad optical fiber propagating at least the single-mode across the fiber core, in combination with the remaining limitations of the claims.
Re. Claim 3, the prior art does not disclose or reasonably suggest the multi-clad optical fiber as required by the claim, specifically wherein the normalized slope is defined             
                
                    
                        1
                    
                    
                        ρ
                        (
                        z
                        )
                    
                
                
                    
                        d
                        (
                        ρ
                        
                            
                                z
                            
                        
                        )
                    
                    
                        d
                        z
                    
                
            
         wherein ρ(z) denotes a radial dimension of the fibre core as function of the longitudinal dimension z, and              
                
                    
                        d
                        (
                         
                        )
                    
                    
                        d
                        z
                    
                
            
         denotes a variation of quantity ( ) with respect to the longitudinal dimension z, in combination with the remaining limitations of the claims.
Re. Claim 6, the prior art does not disclose or reasonably suggest the multi-clad optical fiber as required by the claim, specifically wherein the normalized slope of the taper portion is at least two times the adiabaticity criterion of a conventional single-clad optical fiber, in combination with the remaining limitations of the claims.
Re. Claim 7, the prior art does not disclose or reasonably suggest the multi-clad optical fiber as required by the claim, specifically wherein the normalized slope of the taper portion is at least ten times the adiabaticity criterion of a conventional single-clad optical fiber, in combination with the remaining limitations of the claims.
Re. Claim 8, the prior art does not disclose or reasonably suggest the multi-clad optical fiber as required by the claim, specifically wherein the normalized slope of the taper portion is at least forty times the adiabaticity criterion of a conventional single-clad optical fiber, in combination with the remaining limitations of the claims.
Re. Claim 13, the prior art does not disclose or reasonably suggest the optical fiber device as required by the claim, specifically wherein at least the first and second fiber cores differ in at least one of a radial dimension and a refractive index, in combination with the remaining limitations of the claims.
Re. Claim 14, the prior art does not disclose or reasonably suggest the optical fiber device as required by the claim, specifically wherein at least the first and second inner claddings differ in at least one of a radial dimension and a refractive index, in combination with the remaining limitations of the claims.
differ in at least one of a radial dimension and a refractive index, in combination with the remaining limitations of the claims.
Re. Claim 16, the prior art does not disclose or reasonably suggest the optical fiber device as required by the claim, specifically wherein the second optical fiber is a single-clad optical fiber, in combination with the remaining limitations of the claims.
Re. Claims 17 and 18, the prior art does not disclose or reasonably suggest the optical fiber device as required by the claim, further comprising at least a third optical fiber, the coupling region having the at least the portion of the first taper portion, the at least a portion of the second optical fiber and at least a portion of the third optical fiber optically coupled to one another, in combination with the remaining limitations of the claims.
Re. Claim 19, the prior art does not disclose or reasonably suggest the optical fiber device as required by the claim, further comprising one or more other optical fibers, the coupling region having the at least the portion of the first taper portion, the at least a portion of the second optical fiber and at least a portion of the one or more other optical fibers optically coupled to one another, in combination with the remaining limitations of the claims.
The most applicable prior art, Newhouse et al (US 4,877,300), addressed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above ion combination with the remaining limitations of the claims.  
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Yun (US 2011/0226940 A1) discloses a fused fiber optic coupler arrangement;
Boudoux et al (US 8,792,757 B2) discloses a double clad optical fiber coupler and device; and
Godbout et al (US 9,753,222 B2) discloses an asymmetric optical fiber coupler.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        6/29/21